DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In view of Applicant’s amendment to claims 12 and 26, the rejection of claims 12 and 26 under 35 U.S.C. 112(b) has been overcome and is withdrawn. 
Regarding the rejection of claims 1, 3, 8, 11-15, 17, 22 and 25-28 under 35 U.S.C. 103, Applicant traverses the rejections, arguing that the cited combination of Akkarakaran and Studer fail to teach all features of the claim.  Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the cited combination fails to disclose processing precoded signals for two or more carriers “in accordance with a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme.”  Applicant submits: “Studer only mentions the use of CRAM for a single signal.  There is no teaching of how to extend the CRAM processing schemes to the novel area of multi-carrier systems” (see Remarks, p. 24).  The Examiner respectfully disagrees.  Studer envisages use of the CRAM technique for OFDM (i.e. multi-carrier) signals, as Studer discloses that an application of convex minimization includes PAPR reduction for wireless communication systems employing OFDM (see p. 3), and further discloses an example of PAPR reduction in an OFDM based system (see pp. 23-24).  Accordingly, Studer fairly suggests use of CRAM processing schemes for multi-carrier systems, and thus the cited combination of references do not fail to teach all features of the claim.
In response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the claims of the instant application, as described above, Studer discloses the application of CRAM processing for PAPR reduction of OFDM systems.  Thus, the application of CRAM processing in the multicarrier system of Akkarakaran which requires a low peak to average power ratio is not based on hindsight reasoning, but instead, is based on the teachings of the prior art references themselves.  Accordingly, Applicant’s arguments are not found persuasive and the claim rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11, 12, 14, 15, 17, 22, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. U.S. Patent App. Pub. No. 2018/0213510 in view of Studer et al. “Democratic Representations” Version 1.
Regarding claims 1 and 15, Akkarakaran discloses a MIMO OFDM transmitter system comprising, precoding circuitry (i.e. MIMO processor 230 – see ¶ [0047]) operable to, for each carrier of two or more carriers, perform precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit 
Studer discloses employing a CRAM processing scheme to provide signals for time domain transmission (see pp. 18-24).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the CRAM processing scheme of Studer in the MIMO OFDM transmitter system of Akkarakaran, as the CRAM technique provides a computationally efficient algorithm to minimize the maximum amplitude of the continuous real-values signals to be transmitted (see pp. 5-6).
Regarding claims 3 and 17, in the proposed combination, Akkarakaran further discloses that multi-cell interference scenarios are incorporated in the processing scheme (¶¶ [0062], [0070], [0084]).
Regarding claims 8 and 22, in the proposed combination, Akkarakaran discloses that the MIMO OFDM transmitter system may be a concurrent multi-band transmitter system that concurrently transmits on two or more frequency bands, as carrier aggregation is supported (¶¶ [0005], [0067]).  Further, the limitations in the “wherein” clause regarding the two or more carriers comprising at least one carrier in a first frequency band and at least one carrier in a second frequency band do not limit any steps of the method or structure of the system and thus 
Regarding claims 11 and 25, in the proposed combination, where Studer teaches multi-carrier CRAM processing, Akkarakaran further discloses that the system generates low PAPR waveforms with multiple streams for the two or more antennas (¶ [0008]).
Regarding claims 12 and 26, in the proposed combination, Akkarakaran discloses precoding the frequency-domain input signals, where up to 8 transmit antennas may be supported and up to 8 streams (¶ [0066]), where one skilled in the art would recognize that precoding matrices would be employed, and Akkarakaran further discloses performing spatial processing (i.e. transformation) of the precoded signals which corresponding to transformation from the number of transmit beams to the number of antenna branches (see ¶ [0047]).
Regarding claims 14 and 28, Akkarakaran further discloses that the system comprises a radio frequency transmitter system comprising a plurality of transmit branches for transmitting the plurality of multi-carrier time-domain transmission signals (see Figs. 2, 6).
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. in view of Studer et al., as applied to claims 1 and 15 above, and further in view of Tong et al. U.S. Patent App. Pub. No. 2008/0108310.
Regarding claims 13 and 27, Akkarakaran and Studer disclose a MIMO OFDM transmission system as described above, but do not expressly disclose interpolating and/or replicating and/or extrapolating MIMO channel information for all used tones from known MIMO channel information for a subset of the used tones.
.
Allowable Subject Matter
Claims 2, 4-7, 9, 10, 16, 18-21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manasseh et al. “Efficient PAPR Reduction Techniques for MIMO-OFDM Based Cognitive Radio Networks” disclose PAPR reduction employing adaptive amplitude clipping as well as convex optimization based schemes for a user with multiple antennas.
Aggarwal et al. “Minimizing the Peak-to-Average Power Ratio of OFDM Signals Using Convex Optimization” provide globally minimum PAR using convex optimization.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/15/2021